Title: To Thomas Jefferson from Thomas W. Gilmer, 1 October 1824
From: Gilmer, Thomas W.
To: Jefferson, Thomas


                        Dear Sir
                        
                            Charlottesville
                            1st October 1824
                        
                    By a resolution of the standing Committee for the county of Albemarle, we have been deputed in the name of our fellow-citizens, to solicit your attendance on friday next at a public dinner to be given to general La Fayette at the university of Virginia. We trust you will do us the honor to attend and unite with us in manifesting to this distinguished benefactor of our country, every evidence of gratitude.With great respect and esteem we have the honor to be your very obedient humble servants
                        
                    Thomas. W. Gilmer}Horace. W. Bramham—